The proceedings in this case were had upon an application by the appellee, John H. Hundley, in the Probate Court of Limestone County, for the issuance to him of letters of executorship under the last will and testament of Mary M. Walton, deceased. The application was contested by the appellant.
Upon the hearing of the cause, the court found the issues in favor of the applicant and ordered issued to him the letters prayed for. Prom this judgment the *667contestant appeals, and. assigns tlie rendition thereof as error.
Appeal dismissed by appellant.